Citation Nr: 9923277	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound, 
including the question of whether the injuries the veteran 
received on March 31, 1992, were the result of his own 
willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 1998 and March 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On March 31, 1992, the veteran sustained injuries, 
including lumbar contusion and strain with secondary 
paraparesis, after either falling from or being knocked off 
the back of a truck.  

3.  It has not been shown that the veteran's use of alcoholic 
beverages proximately resulted in his injuries.  

4.  In February 1997, as a result of an aid and attendance 
examination, a VA physician opined that the veteran needed 
and required daily personal health care services of a regular 
provider without which he would require hospital, nursing 
home, or other institutional, on the basis of his clinical 
history and the current examination.



CONCLUSIONS OF LAW

1.  The injuries sustained by the veteran in the fall on 
March 31, 1992, were not the result of his own willful 
misconduct.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301 (1998).  

2.  The requirements for a special monthly pension based on 
the need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1502, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran seeks a special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.  His nonservice-connected disabilities 
are:  chronic obstructive pulmonary disease (COPD), evaluated 
as 100 percent disabling; status post splenectomy, evaluated 
as 30 percent disabling; residuals of a fracture of the 
pelvis with shortening of the left leg and mild scoliosis; 
and tinea versicolor of the chest, back and arms, evaluated 
as noncompensably disabling.  Alcohol abuse, loss of use of 
both hands due to spinal cord injury and loss of use of both 
feet due to spinal cord injury, which were considered to be 
due to willful misconduct, were also listed as nonservice-
connected disabilities.  His combined nonservice-connected 
disability rating was 100 percent.  

Medical records received from Rankin Medical Center indicate 
that the veteran was admitted on March 31, 1992 for complaint 
of worsening pain involving the back and legs after falling 
from a truck an hour or so prior to admission.  In the report 
of Admission History and Physical Examination, it was shown 
that the veteran reported that he had been working and fell 
off the back of his pick-up.  He stated that he had had 6-7 
cans of beer prior to the fall.  Laboratory tests revealed a 
blood alcohol level of .21%.  The diagnoses were left 
periorbital contusion with secondary lacerations and probable 
lumbar contusion and strain with secondary paraparesis.  

On VA aid and attendance examination in April 1993, it was 
noted that the veteran was able to feed himself.  His wife 
dressed him, especially with his shoes, socks and pants, 
trimmed his beard, and helped him in and out of the bathtub.  
He needed some assistance getting on and off the toilet.  The 
veteran came to the examination in a wheelchair, but stated 
that in physical therapy he had been walking on the parallel 
bars.  He had also been using the forearm crutches but this 
had been with assistance.  When he was up on the parallel 
bars or forearm crutches he complained of dizziness and poor 
balance.  It was noted that the veteran was wheelchair bound 
and that he did not go anywhere other than to physical 
therapy because it was too difficult to get in and out of the 
house.  The ramp that they had was too steep.  The examiner 
concluded that the veteran was in need of aid and attendance.  

In July 1993, the veteran submitted a VA Report of Accidental 
Injury form 21-4176.  On this form, the veteran indicated 
that the accident happened on March 31, 1992, at 4:00 p.m.  
He stated that he was on the tailgate of a truck and went to 
pick up some pallets and that the pallets hit him in the 
head, knocking him unconscious.  He stated that he was 
unconscious for about 2 hours but also stated that he went 
and bought some liquor to ease the pain around 4:00 pm.  He 
indicated that when the pain did not get any better he went 
to Rankin Medical Center about 11:00 pm.  

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
March 1996.  He complained of weakness in his arms and legs.  
It was noted that he was not able to walk without the 
assistance of another person and that he required a 
wheelchair for locomotion.  He was not totally blind or 
bedridden.  He could not dress and undress himself, attend to 
the needs of nature, or walk and get around unassisted.  He 
was able to wash and keep himself ordinarily clean and 
presentable.  There was no loss of bladder or anal sphincter 
control.  The examiner indicated that the veteran was not to 
physically and mentally able to protect himself from the 
hazards or dangers incident to his daily environment.  The 
diagnosis was cervical myelopathy - quadriparesis.  The 
examiner concluded that the daily skilled services were not 
indicated.  

The veteran was granted nonservice-connected pension benefits 
in April 1996.  

A Statement of Attending Physician Form from Dr. D.G., dated 
in May 1996, reported diagnoses of severe paraplegia and 
severe COPD.  The physician reported that the veteran left 
home with the assistance of a friend and was unable to meet 
activities of daily living unassisted with the exception of 
keeping himself clean and feeding himself.  

In an August 1996 statement, Dr. D.G. stated that he believed 
the veteran was entitled to housebound benefits because he 
was diagnosed with paraplegia due to lumbar contusion.  As a 
result of his condition, the veteran was not able to walk.  
He was also diagnosed with severe COPD and a seizure disorder 
which were stable.  The physician reported that because of 
his paraplegia, the veteran had to be assisted in and out of 
bed and also at times with his personal needs such as 
changing clothes.  Because of his paraplegia and generalized 
weakness, the veteran needed assistance with dressing, 
bathing and getting in and out of bed.  He also needed 
assistance to protect him from the hazards of daily living.  
Dr. G. stated that the veteran was only able to leave home in 
a wheelchair and only with the assistance of another person.  

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
February 1997.  The examination indicated that the veteran 
was essentially wheelchair bound with a diagnosis of cervical 
myelopathy due to trauma.  The examiner found that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing or other institutional care.  

In a July 1997 statement, the veteran indicated that the 
injuries he received on March 31, 1992, were his fault.  He 
wrote:  "Do you think I'd be in this chair if I hadn't been 
drinking on March 31, 1992.  You all are smarter than that.  
You folks know it was my fault.  That's why you denied me 
100% disability."  

In a Statement of Attending Physician Form dated in October 
1997, Dr. J.B. reported diagnoses of coronary artery disease, 
COPD, post traumatic stress disorder, and cervical 
myelopathy.  The physician indicated that the veteran could 
not walk and get around, dress and undress,  or use the 
bath/toilet without assistance.  The physician further noted 
that the veteran could not protect himself from the hazards 
of life.  

In a statement dated in May 1998, Dr. C.B. stated that based 
on his review of the veteran's claim file he was unable to 
find sufficient credible evidence to establish that the 
veteran was intoxicated at the time of the accident on March 
31, 1992.  He noted that a blood alcohol test 5 hours or more 
after an accidental injury, to have any creditable value, 
required knowledge of not just how much alcohol was consumed 
prior to the incident but of several other factors, including 
over what period of time did the veteran drink, what type of 
alcohol was consumed, how much alcohol was consumed after the 
accident, and what time did the veteran have his last drink.  
The physician noted that the emergency room report stated 
that there were two lacerations to the left eye.  He 
maintained that this injury was consistent with the left eye 
being hit and was less likely to be expected in a fall 
landing on the back.  In his view, it was consistent with the 
claim that a "pallet" struck the left eye causing the fall 
and injury to the back.  The physician opined that the 
"falling pallet" rather than "intoxication" resulted in 
the injuries sustained by the veteran on March 31, 1992.  Dr. 
B. submitted a similar statement in February 1999.  

I.  Willful Misconduct

After reviewing all the evidence, it is unclear if the 
veteran slipped or fell off the back of the truck because he 
was hit in the head with a pallet.  In any case, there is no 
direct evidence that he was intoxicated at the time.  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge or wanton and reckless 
disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct and willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).

Although it is likely that the veteran had been drinking 
prior to the fall, there is no direct evidence that the fall 
was proximately due to intoxication.  38 C.F.R. § 
3.301(c)(2).  While the circumstances surrounding his injury 
give rise to the theory that he fell off the back of the 
truck while drunk, the precise facts are unknown.  In 
addition, the veteran has offered different versions of the 
event and a private physician has indicated that the evidence 
is more consistent with the claim that a "pallet" struck 
the veteran in the left eye causing the fall and injury to 
the back.  In the absence of any direct evidence which 
relates the veteran's injuries to alcohol intoxication and 
consequent "impaired thinking ability and judgment", the 
Board cannot conclude that alcohol intoxication was the 
proximate cause of his injuries and mere speculation cannot 
serve to establish willful misconduct.  In the absence of any 
evidence showing that his alcohol use was a direct factor in 
causing his injuries, the Board can only conclude that the 
evidence does not rebut the presumption that his injuries 
were not the result of willful misconduct.

II.  Need for Regular Aid and Attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
§ U.S.C.A. 1521.  The law and regulations provide that, for 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home on account of mental or physical 
incapacity, or (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  (Emphasis added)  In making such determinations, 
consideration is given to such conditions as: Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Board's analysis of the evidence of record permits the 
conclusion that the veteran is in need of the regular aid and 
attendance of another individual to aid him in self care.  In 
this regard, the Board observes that a VA examiner, as the 
result of an February 1997 VA aid and attendance examination, 
specifically noted that the veteran needed and required daily 
help on the basis of his clinical history and the 
examination.

The Board is not in a position to question the medical 
observation and judgment of a VA physician who finds the 
veteran in need of the regular aid and attendance of another 
individual.  A medical basis does exist upon which to 
predicate a grant of entitlement to special monthly pension 
by reason of the veteran's need for the regular aid and 
attendance of another individual to assist him in carrying 
out self care and personal activities on a regular basis.

It is the judgment of the Board that the requirements for 
special monthly pension by reason of being in need of regular 
aid and attendance gave been met.  38 U.S.C.A. §§ 1502(b), 
1521(d), 5107;  38 C.F.R. § 3.351(d), 3.352(a).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

